EXHIBIT 10.1

Annex no. 5 to MULTIPURPOSE NON-REVOLVING CREDIT LINE AGREEMENT

no. 015023-510-0l

of October 12, 2006

entered into force on October 10, 2007 by and between:

Fortis Bank S.A./NV, Austrian Branch with its registered office at
Technologiestrasse 8, 1120 Wien, Austria entered into Commerce Register
maintained by the Republic of Austria, under No. FN 263765 (“Bank”), represented
by:

1)         Andrea Van Konig        -     Business Center Manager    

2)     Alfred Wunderl-Auner     -            Chief Accountant           

and

Carey Agri International Poland Spółka z ograniczona odpowiedzialnoscia (limited
liability company) with its registered office in Warsaw 00-690, ul. Bokserska
66A, entered into the District Court for the capital city of Warsaw, XIII
Commercial Division of the National Court Register under KRS no. 51098, tax
identification number (NIP): 526-020-93-95 and statistical number (REGON):
002160096, holding share capital of PLN 473 500 000,00 PLN entirely paid in
(“the Borrower”), represented by:

1)       William V. Carey         -                                         
        

2)                                               -
                                                 

in connection with the extension of the financing term of the credit facility,
the Parties hereto amend the Multipurpose non-revolving credit line agreement
no. 015023-510-0l dated October 12, 2006 and changed lately by Amendment no. 4
dated September 13, 2007 (“Agreement”) in the following way:

 

  I. Bank and the Borrower hereby declare that the outstanding amount based on
the Agreement is PLN 300,000,000.00 (say: three hundred million zlotys).

 

  II. The current clause 3 of the Agreement will have the following wording:

3. Financing term: until November 09, 2007.

 

  III. The current clause 4 of the Agreement will have the following wording:

4. Current credit term: until November 09, 2007.

 

  IV. Other stipulations of the Agreement will remain unchanged.

The Borrower hereby gives its consent to furnish any information related to the
Loan and the Borrower, obtained by the Bank during negotiations and pertaining
to conclusion and performance of this Agreement, to the Bank’s principal
shareholder, i.e. Fortis Bank S.A./NV with its registered office in Brussels,
Fortis Lease Polska Sp. z o. o. with its registered office in Warsaw and Fortis
Investments Polska S.A. with its registered office in Warsaw and Dominet Bank
S.A. with its seat in Lubin, likewise to other entities of Fortis Bank Group*.
The Bank is allowed to provide such information both in the course of this
Agreement and after its expiry.



--------------------------------------------------------------------------------

The Bank hereby informs the Borrower that the Bank may forward any information
related to the loan to the Interbank Economic Information System – Banking
Register (MIG-BR) administered by the Polish Banks Association, likewise that
the Bank may disclose any data gathered in the MIG-BR system to economic
information bureaus that operate under the Act of February 14, 2003 on
disclosing economic information (Journal of Laws No. 50, item 424 as amended)
based on the requests of such bureaus and to the extent specified therein.

*) Information on Fortis Group entities is available at: www.fortisbank.com.pl

 

/s/ Andrea Van Konig

/s/ Alfred Wunderl-Auner

Stamp and signatures for the Bank

 

 

/s/ William V. Carey

  Company stamp and signatures of representatives authorised to assume financial
obligations on behalf of the Borrower.

The signature of the Borrower has been affixed in my presence.

 

Izabela Bogumil

   

/s/ Izabela Bogumil

name and surname of the Bank’s employee     signature of the Bank’s employee